Appellant renews his criticism of the charge as shifting the burden of proof on a defensive issue. We have carefully re-examined the charge and have been unable to discover in it any vice. Officers found in appellant's house approximately three gallons of whiskey. He claimed that he had purchased three gallons, one for his own individual use, and one gallon each for McPeak and Luttrell, as their accommodation agent only. In presenting the appellant's side of the case the jury were told that:
" * * * under the laws of this State the defendant could possess any amount of intoxicating liquors unless it is possessed for the purpose of sale; and, you are instructed by the court that if you believe from the evidence in this case, that the defendant possessed intoxicating liquors at the time and place alleged in the indictment for his own personal use and not for the purpose of sale, or if you have a reasonable doubt thereof, you will acquit the defendant and return a verdict of not guilty herein."
Immediately following the quoted instruction the jury were told in substance if they believed, or entertained a reasonable doubt, that acting as accommodation agent for McPeak and Luttrell appellant had purchased for them one gallon of whiskey each then the jury would not consider the possession of the whiskey so purchased for McPeak and Luttrell against appellant for any purpose. It occurs to us that these instructions did not shift the burden of proof and fully protected appellant in his legal rights.
Appellant asked the court to give a special charge which in substance would have told the jury if appellant bought the whiskey found in his possession for himself and for McPeak and Luttrell as their agent to acquit him. This charge was properly refused. It correctly presented the law as to that part of the whiskey claimed to have been purchased for McPeak and Luttrell but directed acquittal regardless of whether the gallon purchased for himself was in his possession for sale or for his own personal use.
A review of the questions upon appellant's motion for rehearing leaves us still of the opinion that the case was properly disposed of originally.
Appellant's motion for rehearing is overruled.
Overruled. *Page 621